Citation Nr: 0319309
Decision Date: 08/07/03	Archive Date: 10/02/03

DOCKET NO. 00-24 346A              DATE AUG 07, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for
post-traumatic stress disorder.

2. Entitlement to an initial rating higher than 10 percent for
residuals of a right wrist injury.

3. Entitlement to an initial compensable rating for residuals of a
shrapnel wound near the cervical spine.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

D. Bredehorst, Associate Counsel 

INTRODUCTION

The veteran served on active duty from October 1965 to October
1968. This case came to the Board of Veterans' Appeals (Board) on
appeal from the initial evaluations assigned by the Los Angeles,
California Regional Office (RO) following the grants of service
connection for post-traumatic stress disorder (PTSD), residuals of
right wrist injury and residuals of a shrapnel wound near the
cervical spine. At the time of his appellate hearing before the
undersigned Veterans Law Judge, sitting at the RO in May 2002, the
veteran withdrew from appellate (consideration the issues of
service connection for bilateral ankle disorders and for a left
shoulder disability.

This case has been advanced on the Board's docket pursuant to a
motion filed by the service representative. See 38 C.F.R. 20.900(c)
(2002). It is therefore requested that all RO actions be
accomplished as expeditiously as possible.

The veteran served in the Republic of Vietnam. Recently received VA
outpatient records reflect that he now has a diagnosis of diabetes
mellitus, type II, which has been added to the list of presumptive
diseases (38 C.F.R. 3.309) due to exposure to herbicides used in
Vietnam. The service representative has raised a claim for service
connection for this disability and the attention of the RO is
directed to this fact, so that appropriate action may be
undertaken.

REMAND

On July 8, 2002, the Board ordered further development in this case
and, thereafter, the case was sent to the Board's Evidence
Development Unit (EDU), to undertake the requested development,
which pertained to all three issues under active

- 2 -

consideration. While some of the development was completed, it is
unclear whether the veteran was afforded a VA psychiatric
examination, which was requested to evaluate his PTSD. The file
contains records suggesting that such examination may have been
conducted in March 2003. In any event, a report of that examination
is not of record. Further action in this regard is necessary.

Prior to May 1, 2003, the Board's regulations provided that if
further evidence, clarification of the evidence, correction of a
procedural defect, or any other action was essential for a proper
appellate decision, a Board Member or panel of Members could direct
Board personnel to undertake the action essential for a proper
appellate decision. See 38 C.F.R. 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals for the
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R.
19.9(a)(2), in Disabled American Veterans v. Secretary of Veterans
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV"). The
Federal Circuit held that 38 C.F.R. 19.9(a)(2), in conjunction with
the amended rule codified at 38 C.F.R. 20.1304, was inconsistent
with 38 U.S.C. 7104(a), because 38 C.F.R. 19.9(a)(2), denies
appellants "one review on appeal to the Secretary" when the Board
considers additional evidence without having to remand the case to
the agency of original jurisdiction (AOJ) for initial
consideration, and without having to obtain the appellant's waiver.

Following the Federal Circuit's decision in DAV, the General
Counsel issued a precedential opinion, which concluded that DAV did
not prohibit the Board from developing evidence in a case before
it, provided that the Board does not adjudicate the claim based on
any new evidence it obtains unless the claimant waives initial
consideration of such evidence by first-tier adjudicators in the
Veterans Benefits Administration (VBA). VAOPGCPREC 1-03. Based on
this opinion, the Board continued, for a short time, to request
development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision and
other policy considerations, the Department of Veterans Affairs
(VA) determined that VBA resume all development functions. In other
words, aside from the limited

- 3 -

class of development functions that the Board is statutorily
permitted to carry out, see 38 U.S.C.A. 7107(b), 7109(a), all
evidence development will be conducted at the regional office (RO)
level.

The above-referenced changes affect the veteran's case in two ways.
First, additional evidence had been received as a result of
development undertaken by the Board. Since there is no waiver
associated with this evidence to permit bypassing AOJ
consideration, it must be remanded to the RO for initial
consideration. Secondly, additional evidence has been received in
which RO review has been waived. In most instances, the Board would
not be precluded from considering the evidence in its adjudication
of the claim; however, the waiver does not pertain to the evidence
obtained through Board development. In view of the foregoing, all
of the evidence must be returned to the RO for consideration.

Additionally, during the course of his hearing before the Board, in
May 2002, the veteran provided specific and credible testimony as
to the extent of injuries sustained to the cervical spine area
during combat. He noted that he had had neck pain since service,
radiating into the left upper extremity. He denied having any post
service neck injury. The recently received medical evidence shows
that the veteran underwent two surgical procedures for cervical
disc pathology in February and June 2003. In developing the
evidence in this case, the undersigned requested that the VA
orthopedic examiner obtain a complete history of neck injury from
the veteran, and state whether it is as least as likely as not that
any current neck pathology had its onset in service. It was the
opinion of the examiner that the veteran's chronic neck pain with
degenerative disc disease, stenosis, post traumatic arthritis and
cervical disc herniation was "more likely than not" secondary to
his service-connected neck injury. The Board finds the issue of
service connection for cervical disc pathology, status post
surgery, to be inextricably intertwined with the issue of increased
rating, whether as a separately ratable disorder or as part and
parcel of the already service-connected disorder. In this regard,
it is also noted that the veteran has requested a temporary total
rating, under the provisions of 38 C.F.R. 4.30 (2002) be assigned
based on his need for convalescence.

- 4 -

Accordingly, this matter is REMANDED to the RO for the following:

1. The RO should contact the VA Medical Center, Long Beach, to
obtain a typed copy of the report of the psychiatric examination
conducted in March 2003, possibly on March 10 or 19. If such report
is not available, or if the examination was not in fact conducted,
such should be noted in the record.

2. In the event the examination referenced above did not occur, the
RO should make arrangements with the appropriate VA medical
facility for the veteran to be afforded a psychiatric examination
to determine the impairment resulting from the veteran's post-
traumatic stress disorder. The examiner should give detailed
findings regarding the impact of the veteran's post traumatic
stress disorder on his social and industrial functioning. A Global
Assessment of Functioning (GAF) score should also be provided. Send
the claims folder to the examiner for review.

3. The RO should ensure that all VA and private treatment records
pertaining to the disabilities on appeal are obtained and
incorporated into the claims folder.

4. Upon completion of the requested development above and ensuring
that the provisions of the VCAA have been complied with, the RO
should readjudicate the issues on appeal taking into consideration
the evidence obtained since the August 2001 supplemental statement
of the case (SSOC) to include the veteran's testimony at the time
of his hearing. If the benefits sought on appeal remain denied, the
appellant and his representative should be provided an SSOC.

- 5 -

5. The RO should also adjudicate the issue of service connection
for cervical spine pathology as referenced above, as well as
entitlement to a temporary total rating under the provisions of 38
C.F.R. 4.3 0 (2002), due to neck surgeries performed in February
and June 2003. In the event such claims are denied, the veteran
should be notified of his appellate rights and if he files a timely
appeal, he should be provided a statement of the case (SOC)
addressing these issues. Any SOC or SSOC provided must contain
notice of all relevant actions taken on the claim for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issues currently on appeal.
A reasonable period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been

- 6 -

5. The RO should also adjudicate the issue of service connection
for cervical spine pathology as referenced above, as well as
entitlement to a temporary total rating under the provisions of 38
C.F.R. 4.30 (2002), due to neck surgeries performed in February and
June 2003. In the event such claims are denied, the veteran should
be notified of his appellate rights and if he files a timely
appeal, he should be provided a statement of the case (SOC)
addressing these issues. Any SOC or SSOC provided must contain
notice of all relevant actions taken on the claim for benefits, to
include a summary of the evidence and applicable law and
regulations considered pertinent to the issues currently on appeal.
A reasonable period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5 101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been

6 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

N. R. ROBIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

7 -



